Case 1:14-cv-02887-JLK-MEH Document 274-1 Filed 06/10/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-2887-JLK-MEH

   ALEJANDRO MENOCAL

           Plaintiffs,

   v.

   THE GEO GROUP, Inc.,

           Defendants.


                            [PROPOSED]
       ORDER AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM TO
    PRODUCE PLAINTIFF HUGO HERNANDEZ CEREN FOR LIVE TESTIMONY
                        PRIOR TO REMOVAL


   John. L. Kane, District Judge

   Upon consideration of Plaintiff’s Emergency Motion for Writ of Habeas Corpus Ad
   Testificandum to Produce Plaintiff Hugo Hernandez Ceren for Live Testimony
   Prior to Removal, Doc. No. __, the Court FINDS:

        1. Plaintiff Hugo Hernandez Ceren, Alien Registration Number 073-956-722,
           is a necessary and material witness in this action.

        2. Mr. Hernandez is currently confined at the Etowah County Detention
           Center, in the custody of Acting Director of Immigration and Customs
           Enforcement Matthew Albence and ICE Louisiana Field Office Director
           Diane Witte.

        3. In order to secure Hernandez’s deposition testimony for use by the
           Certified Class at trial, it is necessary that a Writ of Habeas Corpus Ad
           Testificandum issue, ordering Mr. Hernandez’s custodian to produce him
           for videotaped deposition prior to removing him from the United States.

   ACCORDINGLY, IT IS ORDERED that:



                                           1
Case 1:14-cv-02887-JLK-MEH Document 274-1 Filed 06/10/20 USDC Colorado Page 2 of 2




      1. A Writ of Habeas Corpus Ad Testificandum issue, under the seal of this
         Court, commanding Matthew Albence and Diane Witte, and U.S.
         Immigration and Customs Enforcement to produce detainee Hugo
         Hernandez Ceren, A 073-956-722 for live deposition testimony by
         videotape prior to effectuating his removal to El Salvador.

      2. Acting Director Albence, Field Office Director Witte, or their designees, are
         further ordered to notify the Court of any change in the custody of
         Hernandez, and is ordered to provide the new custodian with a copy of this
         writ.

                 WRIT OF HABEAS CORPUS AD TESTIFICANDUM

   To:   United States Immigration and Customs Enforcement
         Matthew Albence, Acting Director of Immigration and Customs
         Enforcement
         Diane Witte, New Orleans Field Office Director, Enforcement & Removal
         Operations, U.S. Immigration and Customs Enforcement

   YOU ARE COMMANDED to produce detainee Hugo Hernandez Ceren, A-073-
   956-722 for live, videotaped deposition testimony prior to effectuating his removal
   from the United States to El Salvador.

   FURTHER, you have been ordered to notify the Court of any changes in the
   custody of Mr. Hernandez and to provide the new custodian with a copy of this
   writ.

   June __ , 2020


   ___________________________
   Hon. John L. Kane
   United States District Court Judge




                                           2
